Citation Nr: 0020158
Decision Date: 05/31/00	Archive Date: 09/08/00

DOCKET NO. 99-02 999               DATE MAY 31, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUES

1. Entitlement to service connection for bipolar disorder, mixed
type.

2. Entitlement to service connection for residuals of abrasion of
the right hand.

3. Entitlement to service connection for right knee pain,
arthritis.

4. Entitlement to service connection for residuals of head injury.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1979 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an October 1998 rating decision of the Department of
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO),
which denied the benefits sought on appeal.

In the remand portion of the decision, the Board will address the
issues of entitlement to service connection for residuals of
abrasion of the right hand; right knee pain, arthritis; and
residuals of head injury.

FINDINGS OF FACT

The veteran's claim of entitlement to service connection for a
bipolar disorder is supported by cognizable evidence demonstrating
that the claim is plausible and capable of substantiation.

CONCLUSION OF LAW

The claim for service connection for bipolar disorder, mixed type,
is well grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence demonstrates that
a current disability resulted from an injury or disease incurred or
aggravated in active military service. 38 U.S.C.A. 1110 (West
1991); 38 C.F.R. 3.303(a) (1999). Certain chronic disabilities,
such as psychosis, are presumed to have been incurred in

2 -

service if manifest to a compensable degree within one year of
discharge from service. 38 U.S.C.A. 1101, 1112 (West 1991); 38
C.F.R. 3.307, 3.309 (1999).

Service connection requires a finding that there is a current
disability that has a definite relationship with an injury or
disease or some other manifestation of the disability during
service. Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas
v. Principi, 3 Vet. App. 542, 548 (1992). Disorders diagnosed after
discharge may still be service connected if all the evidence,
including pertinent service records, establish that the disorder
was incurred in service. 38 U.S.C.A. 1113 (b) (West 1991); 38
C.F.R. 3.303(d) (1999).

The chronicity provisions of 38 C.F.R. 3.303(b) (1999) are
applicable where evidence, regardless of its date, shows that a
veteran had a chronic condition in service, or during an applicable
presumptive period, and still has such condition. Such evidence
must be medical unless it relates to a condition as to which under
case law of the United States Court of Appeals for Veterans Claims
(Court), lay observation is competent.

If chronicity is not applicable, a claim may still be well grounded
on the basis of 38 C.F.R. 3.303(b) if the condition is noted during
service or during an applicable presumptive period, and if
competent evidence, either medical or lay, depending on the
circumstances, relates the present condition to that
symptomatology. Savage v. Gober, 10 Vet. App. 488 (1997).

A person claiming VA benefits, however, must first meet the initial
burden of submitting evidence "sufficient to justify a belief in a
fair and impartial individual that the claim is well-grounded." 38
U.S.C.A. 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990);
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). A claim that is
well-grounded is plausible, meritorious on its own, or capable of
substantiation. Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet.
App. 389, 393 (1996). For purposes of determining whether a claim
is well-grounded, the Board presumes the truthfulness of the
supporting evidence. Arms v. West, 12 Vet. App.

3 -

188, 193 (1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995);
King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well-grounded, there must be competent
evidence of a current disability (a medical diagnosis); of
incurrence or aggravation of a disease or injury in service (lay or
medical evidence); and of a nexus between the in-service injury or
disease and the current disability (medical evidence). Epps v.
Gober, 126 F.3d 1464, 1468 (1997); Caluza, 7 Vet. App. 498, 504
(1995). Where the determinative issue involves a medical diagnosis,
there must be competent medical evidence to the effect that the
claim is plausible; lay assertions of medical status do not
constitute competent medical evidence. Grottveit v. Brown, 5 Vet.
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494
(1992).

In the absence of evidence of a well-grounded claim, there is no
duty to assist the claimant in developing the facts pertinent to
the claim, and the claim must fail. Gregory v. Brown, 8 Vet. App.
563, 568 (1996) (en banc); Slater v. Brown, 9 Vet. App. 240, 243
(1996); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit,
supra.

The Board notes that the medical evidence includes service medical
records, and VA and private clinical reports. The veteran has also
provided statements attesting that the claimed bipolar disorder,
mixed type is related to service.

With respect to the veteran's psychiatric disorder claim, service
medical records show that during the March 1979 entrance
examination, the veteran reported that he was in good health and
noted no conditions relevant to this case. On examination,
psychiatric evaluation was normal.

In April 1979, the veteran was seen for complaints that he could
not hear out of his right ear, and could hear only a little out of
the left ear. He indicated that he may have brain damage. The
clinical note indicates that the veteran was referred for mental
health and psychiatric evaluation, as well as audiological
examination. The record indicates that he received a mental health
evaluation the next day and was scheduled for further assessment.

4 -

Two days later in April 1979, the veteran was seen with complaints
of rash on the left leg for three days, and complaints of constant
bed wetting for three weeks. The veteran reported that he had had
this problem as a child. The clinical note indicated that the
veteran's records were at the mental hygiene clinic. The assessment
was enuresis; and the veteran was prescribed a 50 mg dosage of
Tofranil. Tofranil is a trademark for preparations of imipramine
hydrochloride, an antidepressant. DORLAND'S ILLUSTRATED MEDICAL
DICTIONARY, 821, 1717 (28th ED. 1994).

The following day, the veteran was seen for complaints of bed
wetting for years. The clinic note indicated that the veteran had
taken only one dose of Tofranil. He was reevaluated one week later
with continued complaints of bed wetting for three weeks. He stated
that he was doing this prior to entering military service. The
associated clinic note indicated that he was taking one dose of
Tofranil. The examiner noted that the symptoms were by history only
with no documentation by his unit. The unit was notified to send
documentation of any enuresis.

There are no further service medical records referable to the
claimed psychiatric disorder, and no report of a separation
examination is contained in the claims file.

Post-service medical records include various private and VA
clinical records dated from June 1977 through August 1998. The
treatment records show treatment and examination for various
complaints and conditions.

In a February 1983 private statement from Sidney C. Lerfald, M.D.,
he reported that he had treated the veteran for the previous
several months; and that the veteran had a history of manic
depressive illness, which dated back to early adulthood and seemed
to have its onset during the time the veteran was receiving basic
training in service. Dr. Lerfald noted that this kind of illness
can start at this age and that the veteran was receiving treatment
with Lithium Carbonate.

Subsequent medical statements and treatment records include
evidence of a present psychiatric disorder. The report of a private
intake/diagnostic assessment in July

- 5 - 

1993 noted a history that the veteran's manic depression was
inherited from his mother who had the same disorder, and his
symptoms first began in 1979 during service. The manic depression
symptoms became worse after service yet were not diagnosed or
treated until he was committed to Highland Hospital in 1982 for two
weeks. The report noted that the veteran was hospitalized two
times, at St. Mary's in 1980; and at Highland Hospital in
Charleston, West Virginia in 1982. The diagnosis at the time of the
July 1993 assessment was manic depressive psychosis, mixed.

Private statements in late 1993 from three different physicians
contain diagnoses including manic depressive mixed phase; bipolar
disorder, mixed, since August 1993; and manic depressive psychosis,
mixed.

A May 1998 transmittal document from Woodland Centers, Inc.,
associated with private medical records, noted that the veteran was
initially admitted in September 1982; however, due to the age of
related documents from that time, they were not available. A July
1998 VA medical report lists an Axis I diagnosis of bipolar
[disorder.]

The veteran is shown to have a present bipolar disorder. However,
the clinical record does not show evidence of bipolar disorder
during service or the relevant presumptive period of within one
year after service.

On the basis of the foregoing evidence, however, the Board finds
that the claim@ is well grounded; particularly in view of the
February 1983 statement from Dr. Lerfald, relating the onset of
psychiatric disorder to the veteran's service period. That
statement provides evidence that the claim is plausible or capable
of substantiation. Supporting that opinion, is other evidence
including service medical records indicating that the veteran had
been seen at the mental hygiene clinic, and the July 1993 private
assessment report. That assessment report, which was associated
with psychiatric treatment, noted a history that the veteran was
hospitalized in 1980, which would have been within the presumptive
period for entitlement to service connection for a psychosis. In
summary, the Board has reviewed the evidence in its totality and
finds that all of the elements necessary to

- 6 -

well ground a claim under Epps v. Gober are present. Accordingly,
the Board finds that the claim for service connection for bipolar
disorder, mixed type, is well grounded within the meaning of 38
U.S.C.A. 5107(a).

Dr. Lerfald provided an opinion relating the onset of manic
depressive illness to early adulthood. He opined that the disorder
seemed to have its onset during the time the veteran was receiving
basic training in service. However, at the time of the February
1983 statement, Dr. Lerfald noted that he had been seeing the
veteran only for the past several months. The record does not
indicate that the statement was made with benefit of review of the
veteran's claim file and any clinical history of his disorder found
therein.

Regarding the July 1993 private medical report noting that the
veteran was hospitalized in 1980, it is not clear on what basis
this past psychiatric history was given. The transmittal document
associated with that report did indicate that the veteran had been
treated in the early 1980's, and was first admitted into the system
in September 1982, but that the related early records were missing.

Thus, while there is a definitive diagnosis of a present
psychiatric disorder and the Board considers the claim well
grounded, the evidence is not definitive as to whether there is a
nexus between any present psychiatric disorder and service.
Therefore, based upon the evidence of record, the Board finds that
the bipolar disorder claim is well grounded. In order to provide
the veteran with due process, this claim is REMANDED infra. 38
U.S.C.A. 5108, 7105; 38 C.F.R. 3.156; Hodge; Bernard.

ORDER

The claim for service connection for bipolar disorder, mixed type,
is well grounded.

7 -

REMAND

Since the Board has found the claim for service connection for
bipolar disorder, mixed type, to be well grounded, the duty to
assist applies. 38 U.S.C.A. 5107(a). As discussed earlier above, it
is not clear, as to whether the veteran's bipolar disorder is
related to service. The Board believes that an examination is
necessary in order to clarify this material issue to the veteran's
claim of entitlement to service connection for bipolar disorder.
Moreover, VA's duty to assist includes the duty to obtain a
thorough and contemporaneous examination to determine the etiology
of any currently claimed disorders, claimed as due to service. See
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

A review of service medical records and medical records since
service reveals that there may be additional records during and
after service that could be of benefit in deciding the veteran's
claim for service connection for bipolar disorder, mixed type.

Service medical records include clinical notes in April 1979, which
reflect that mental hygiene clinic records may be missing. Clinical
notes that month indicate that he was referred to a mental hygiene
clinic and received an evaluation there and was scheduled for
further assessment. However, the claims file does not contain any
pertinent psychiatric or mental hygiene clinic records. Further,
there are clinical notes showing that the veteran was seen also in
April 1979 for enuresis, and that he was receiving the medication
Tofranil, which as discussed above, is an antidepressant.
Associated with that note is a notation that the veteran's "records
[were] at Mental Hygiene."

Post-service medical records include the February 1983 private
statement from Sydney C. Lerfald, M.D., which indicated that he had
treated the veteran for the previous several months. The claims
file does not contain reports of that treatment.

The report of a July 1993 private intake/diagnostic assessment, by
a psychologist and therapist at the Woodland Centers, Inc., noted
that the veteran was referred by J. B. Nuggud, M.D. The report
noted that the veteran was seen by Dr. Nuggud for nine years and
that the veteran had been seen by a Dr. Dygert at Woodland Centers

- 8 - 

for two years. In a subsequent statement from Dr. Nuggud, he noted
that the veteran had been his patient for the past few years and
was now under Dr. Chandler's care at the Woodland Centers. The
claims file does not contain records of treatment by Dr. Nuggud,
and it is not clear whether any records of treatment by Dr. Dygert
has been obtained.

In addition, the July 1993 assessment report noted that the
veteran's past psychiatric history included hospitalization at St.
Mary's [Hospital] in 1980, which could have been within the one
year presumption period after service. The report also noted
treatment for two weeks at Highland Hospital in Charleston, West
Virginia in 1982. The report noted that at that time (1982), Dr.
Edward Settle prescribed Lithium, which had been effective in
keeping the veteran's bipolar symptoms at manageable levels. The
claims file does not contain records of treatment at St. Mary's
Hospital, Highland Hospital, or treatment from Dr. Settle.

If any records of treatment noted above and not of record are
available, a review of those records would be beneficial in
deciding the veteran's claim.

In view of the foregoing, the issues of entitlement to service
connection for residuals of abrasion of the right hand, residuals
of head injury, and right knee pain, arthritis, are deferred. To
ensure that the appellant has been afforded every opportunity to
develop the facts pertinent to his claim, the case is REMANDED to
the RO for the following development:

1. The RO should use all available resources, to include the
assistance of the NPRC, to obtain the veteran's service medical
records for his period of active service from March 1979 to June
1979. The RO should attempt to obtain and associate with the claims
file any of the veteran's service medical records that are not
already of record; to specifically include possible mental hygiene
clinic or other psychiatric treatment during the period proximate
to April 1979. If no additional records are

- 9 -

found, then a reason for their absence should be noted in the
claims folder.

2. The RO should ask the veteran to provide the names and addresses
of all medical care providers, both VA and non-VA, which have
evaluated or treated him since active service for any claimed
psychiatric disorder. After securing any necessary releases, the RO
should obtain all pertinent examination and treatment records not
already on file for inclusion in the veteran's claims folder. The
search to obtain pertinent medical records should include any
records not already obtained from a Dr. Dygert; J. B. Nuggud, M.D.;
Edward Settle, M.D.; St. Mary's Hospital; and Highland Hospital in
Charleston, West Virginia. All leads should be pursued to their
logical conclusion, and all actions by the RO and their results
should be documented fully.

3. Thereafter, the veteran should be scheduled for a special VA
psychiatric evaluation by a panel of two board certified
psychiatrists to determine the nature and etiology of any
psychiatric disorders. The claims folders and a complete copy of
this decision must be made available to and be reviewed by the
examiners prior to their examinations. The examination is to be
conducted in accordance with the fourth edition of the Diagnostic
and Statistical Manual of Mental Disorders (DSM-IV). All
appropriate tests and studies should be accomplished, and all
clinical manifestations should be reported in detail. The examiners
should provide opinions as to whether it is at least as likely as
not that any psychiatric disorder is etiologically related to any
incident of service, or symptomatology shown in

- 10- 

service, to include as related by way of aggravation of any
preexisting disorder.

If the examiner is unable to provide any part of any requested
opinion, that fact should be noted, together with a detailed
rationale explaining why the opinion cannot be provided. A complete
written rationale must be offered with any opinion expressed.

4. After the development requested has been completed, the RO
should review the examination report to ensure that it is in
complete compliance with the directives of this REMAND. If the
report is deficient in any manner, the RO must implement corrective
procedures at once.

5. Thereafter, the RO should review the claims file and determine
whether all requested actions have been accomplished. If further
action is required, the RO is requested to take all necessary
steps. Upon completion of the above, in light of the additional
evidence obtained pursuant to the requested development, the RO
should adjudicate the veteran's claim for service connection for
bipolar disorder, mixed type. Also on the basis of any additional
pertinent evidence obtained, the RO should also readjudicate the
issues of entitlement to service connection for residuals of
abrasion of the right hand, residuals of head injury, and right
knee pain, arthritis.

After the development requested has been completed and the case has
been reviewed by the RO, if any benefit sought is not granted, the
veteran and his representative should be furnished a supplemental
statement of the case and be afforded an opportunity to respond
before the record is returned to the Board for further review.
Thereafter, the case should be returned to the Board, if in order.

- 11 -

The purpose of this REMAND is to obtain additional development, and
the Board does not intimate any opinion as to the merits of
the,case, either favorable or unfavorable, at this time. No action
is required of the veteran until he is notified. However, the
appellant has the right to submit additional evidence and argument
on the matters the Board has remanded to the regional office.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

12 -



